Name: 84/638/EEC: Commission Decision of 17 December 1984 accepting undertakings given in connection with the anti-dumping proceeding concerning imports of upright pianos originating in the Soviet Union
 Type: Decision
 Subject Matter: miscellaneous industries;  political geography;  competition
 Date Published: 1984-12-20

 Avis juridique important|31984D063884/638/EEC: Commission Decision of 17 December 1984 accepting undertakings given in connection with the anti-dumping proceeding concerning imports of upright pianos originating in the Soviet Union Official Journal L 332 , 20/12/1984 P. 0079 - 0079*****COMMISSION DECISION of 17 December 1984 accepting undertakings given in connection with the anti-dumping proceeding concerning imports of upright pianos originating in the Soviet Union (84/638/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2176/84 of 23 July 1984 on protection against dumped or subsidized imports from countries not members of the European Economic Community (1), and in particular Article 14 thereof, After consulting the Advisory Committee established by the above Regulation, Whereas: A. Definitive duty (1) By Regulation (EEC) No 2236/82 (2) of 11 August 1982 the Council imposed a definitive anti-dumping duty on imports of upright pianos falling within subheading ex 92.01 A I of the Common Customs Tariff, corresponding to NIMEXE code 92.01-12, originating in the Soviet Union. B. Review (2) In August 1984 the Soviet exporter of the products in question, Raznoexport, Moscow, requested the Commission to review the abovementioned Regulation. At the same time Community producers requested a review of the price undertakings given by other exporters to the Community (3). The Commission considered these requests admissible. The review showed a need to update the level of the existing price undertakings. As to Russian exports, the Soviet exporter did not contest the Council's findings with regard to dumping, injury, causation and Community interest, as set out in Regulation (EEC) No 2236/82 but offered an undertaking to charge voluntarily a minimum export price. The price offered is equivalent to the normal value established during the investigation period, is expressed in ECU as the updated other price undertakings and will eliminate the dumping margin and the resulting injury. The Commission, therefore, considers this undertaking acceptable, HAS DECIDED AS FOLLOWS: Sole Article The undertaking offered by Raznoexport in connection with the anti-dumping proceeding concerning imports of upright pianos, falling within subheading ex 92.01 A I of the Common Customs Tariff, corresponding to NIMEXE code 92.01-12, originating in the Soviet Union, is hereby accepted. Done at Brussels, 17 December 1984. For the Commission Wilhelm HAFERKAMP Vice-President (1) OJ No L 201, 30. 7. 1984, p. 1. (2) OJ No L 238, 13. 8. 1982, p. 1. (3) OJ No L 101, 16. 4. 1982, p. 45.